110 Mich. App. 349 (1981)
313 N.W.2d 123
PEOPLE
v.
EBERLY.
Docket No. 50605.
Michigan Court of Appeals.
Decided October 19, 1981.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, David H. Sawyer, Prosecuting Attorney, and Carol S. Irons, Chief Appellate Attorney, for the people.
George S. Buth, for defendant on appeal.
*350 Before: R.B. BURNS, P.J., and T.M. BURNS and ALLEN, JJ.
PER CURIAM.
Defendant pleaded guilty to armed robbery, MCL 750.529; MSA 28.797, was sentenced to 5 to 15 years in prison, and appeals by right. He raises a single issue; whether armed robbery carries a mandatory minimum term so that failure to inform a defendant of that term at a guilty plea proceeding violates GCR 1963, 785.7(1)(d).
By statute, armed robbery is punishable by imprisonment for life or any term of years. The weight of authority in this Court is that this offense carries no mandatory minimum sentence. People v Landis, 91 Mich. App. 345; 283 NW2d 647 (1979), People v Freeman, 73 Mich. App. 568; 252 NW2d 518 (1977), and People v McKnight, 72 Mich. App. 282; 249 NW2d 392 (1976). We observe, however, that at least two members of this Court would hold that "life or any term of years" requires that a defendant serve some mandatory minimum sentence. People v Harper, 83 Mich. App. 390; 269 NW2d 470 (1978), lv den 406 Mich. 1021 (1979).
We believe that the defendant's interpretation of the words "any term of years" was implicitly rejected in People v Jones, 410 Mich. 407; 301 NW2d 822 (1981), in which the Supreme Court reversed pleas to armed robbery when the defendants were not informed of the maximum terms. The Court did not, however, discuss the failure to advise the defendants of any minimum term.
In this case, the defendant was informed of the maximum term. As we hold that there is no minimum term for armed robbery, the defendant was adequately informed of the sentencing consequences of his plea.
Affirmed.